Upon consideration of the petition filed by Defendant on the 5th of July 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 5th of July 2017 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 1st of August 2017 by Defendant to Amend Petition for Writ of Supersedeas and Motion to Stay:
*533"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 1st of August 2017 by Defendant to Enlarge Time to Accept Response and Motion to Treat Petition for Writ of Supersedeas to Petition for Certiorari to Review Order:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the revised motion filed on the 2nd of August 2017 by Defendant to Amend Petition for Writ of Supersedeas and Motion to Stay:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 2nd of August 2017 by Defendant for Sanctions:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 30th of August 2017 by Defendant for Leave to Add a Supplement to Revised Motion to Amend Petition for Writ of Supersedeas and Motion to Stay:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 30th of August 2017 by Defendant to Make (Unrevised) Petition for Writ of Supersedeas/Motion to Stay Moot:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 30th of August 2017 by Defendant for Leave to Supplement Petition for Writ of Supersedeas/Motion to Stay:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 30th of August 2017 by Defendant for Extraordinary Reasons and in the Interest of Justice for Leave Out of Time to Renew Application for Stay:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 31st of August 2017 by Defendant to Supplement the Application for Extraordinary Reasons and in the Interest of Justice for Leave Out of Time to Renew Application for Stay:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 1st of September 2017 by Defendant to Supplement Motion for Leave Out of Time to Renew Application for Stay with Motion for Temporary Stay Pending a Motion for Writ of Restitution:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 5th of September 2017 by Defendant to Review Appeal to the Right as Certiorari Review:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 20th of September 2017 by Defendant to Withdraw Appeal to the Right from the Court of Appeals:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the revised motion filed on the 25th of September 2017 by Defendant to Amend her Petition for a Writ of Supersedeas and Motion to Stay with the Attached Amended Petition Corrected to Form in the Alternative to be a Petition for a Writ of Certiorari:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 27th of September 2017 by Defendant for Sanctions and Leave to Speak:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
*534The following order has been entered on the motion filed on the 4th of October 2017 by Defendant to Request that the Arrest Warrants be Delivered to the Honorable Supreme Court for Review:
"Motion Dismissed as moot by order of the Court in conference, this the 5th of October 2017."
The following order has been entered on the motion filed on the 4th of October 2017 by Defendant to Quash Arrest Warrants:
"Motion Dismissed as moot by order of the Court in conference, this the 5th of October 2017."
The following order has been entered on the motion filed on the 4th of October 2017 by Defendant to Sanction Plaintiff and their Attorneys for Fraud Upon the Court and Abuse of Process:
"Motion Dismissed as moot by order of the Court in conference, this the 5th of October 2017."
The following order has been entered on the motion filed on the 4th of October 2017 by Defendant for Deferral of Fees:
"Motion Dismissed as moot by order of the Court in conference, this the 5th of October 2017."
Beasley, J. and Morgan, J. recused